 AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                              Page I ofl
                                                                                                                                                                   Ib-
                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                              JUDGMENT IN A CRIMINAL CASE
                                       V,                                                   (For Offenses Committed On or After November 1, 1987)


                     Giavani Martinon-Blancas                                               Case Number: 3:19-mj-23585

                                                                                            Ben'aminP
                                                                                            Defendant's Attar ey


 REGISTRATION NO. 88727298
 THE DEFENDANT:                                                                                                              SEP O3 2019
  [:g] pleaded guilty to count(s) ---=--1-=-o-=-f-=-C-=-om=p=lar=·n=t----------+-------,et,,;.-f'.-,,_.-;,;·    :'.";:.·,/,\!•';""":;:i··•,1'}£.,-U,J-!;i"-k...+
                                                                                                      ·'&-',,;•...

  D was found guilty to count( s)                                            SOUTHEf1tl oisl'RICT OF                                          CALbf~W¢
    after a plea of not guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section                   Nature of Offense                                                                           Count Number(s)
 8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                                 1

  D The defendant has been found not guilty on count(s) - - - - - - - - - - ~ - - - - - - ~ -
  • Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                               ~TIME SERVED                                          D - - - - - - - - - ~ days

  [:gj Assessment: $10 WAIVED                      [:g] Fine: WAIVED
  [:g] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney ofany material change in the defendant's economic circumstances.

                                                                                        Tuesday, September 3, 2019
                                                                                        Date of Imposition of Sentence

      . d        /),(;Jjfl;,
 Rece1 ve I· • _ c-c,'">~
              DUSM
                                                                                       H'1Lt~OCK
                                                                                        UNITED STATES MAGISTRATE JUDGE



· Clerk's Office Copy                                                                                                                    3:19-mj-23585
